UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-37506 MSB FINANCIAL CORP. (Exact name of registrant as specified in its charter) MARYLAND 34-1981437 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1902 Long Hill Road, Millington, New Jersey 07946-0417 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (908) 647-4000 Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No[X] The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: August 14, 2015: $0.01 par value common stock 5,953,834 shares outstanding MSB FINANCIAL CORP. AND SUBSIDIARIES INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Consolidated Financial Statements (Unaudited) Consolidated Statements of Financial Condition at June 30, 2015 and December 31, 2014 2 Consolidated Statements of Comprehensive (Loss) Income for the Three Months and Six Months Ended June 30, 2015 and 2014 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2: Management’s Discussion and Analysis of 33 Financial Condition and Results of Operations Item 3: Quantitative and Qualitative Disclosures About Market Risk 40 Item 4: Controls and Procedures 40 PART II - OTHER INFORMATION Item 1: Legal Proceedings 40 Item 1A: Risk Factors 40 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3: Defaults Upon Senior Securities 40 Item 4: Mine Safety Disclosures 40 Item 5: Other Information 40 Item 6: Exhibits 41 SIGNATURES 42 CERTIFICATIONS ITEM 1 – CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) MSB FINANCIAL CORP AND SUBSIDARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) June 30, December 31, (Dollars in thousands, except per share amounts) Cash and due from banks $ $ Interest-earning demand deposits with banks Cash and Cash Equivalents Securities held to maturity (fair value of $80,980 and $77,975, respectively) Loans receivable, net of allowance for loan losses of $3,583 and $3,634, respectively Other real estate owned Premises and equipment Federal Home Loan Bank of New York stock, at cost Bank owned life insurance Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Subscriptions payable - Advances from Federal Home Loan Bank of New York Advance payments by borrowers for taxes and insurance Other liabilities Total Liabilities Commitments and Contingencies — — Stockholders’ Equity Common stock, par value $0.10; 10,000,000 shares authorized; 5,620,625 issued; 5,010,437 outstanding Paid-in capital Retained earnings Unallocated common stock held by ESOP (59,016 and 67,447 shares, respectively) ) ) Treasury stock, at cost, 610,188 shares ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to unaudited consolidated financial statements. 2 MSB FINANCIAL CORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Unaudited) Three months ended June 30, Six months ended June 30, (Dollars in thousands, except per share amounts) Interest Income: Loans receivable, including fees $ Securities held to maturity Other 20 21 42 44 Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision (credit) for Loan Losses 35 ) Net Interest Income after Provision for Loan Losses Non-Interest Income Fees and service charges 90 97 Income from bank owned life insurance 56 55 Other 23 25 49 46 Total Non-Interest Income Non-Interest Expenses Salaries and employee benefits Directors compensation Occupancy and equipment Service bureau fees Advertising 67 34 97 73 FDIC assessment 71 71 Professional services Other Total Non-Interest Expenses (Loss) income before Income Taxes ) Income Tax (Benefit) expense ) 56 Net (Loss) income $ ) $ $ $ Weighted average number of shares of common stock outstanding Basic Diluted Earnings per share - basic and diluted $ ) $ $ $ See notes to unaudited consolidated financial statements. Consolidated Statements of Comprehensive (Loss) Income – (Continued) 3 Consolidated Statements of Comprehensive (Loss) Income – (Continued) Three months ended June 30, Six months ended June 30, (Dollars in thousands, except per share amounts) Other comprehensive (loss) income, net of tax Defined benefit pension plans: Reclassification adjustment for prior service cost included in net income, net of tax of $3, ($1), $6and ($1), respectively $
